Citation Nr: 1212186	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  03-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left leg disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease with coronary artery bypass graft residuals.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to April 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2002 and January 2004 rating decisions of the Montgomery, Alabama, Regional Office (RO).

In November 2007, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In March 2008, the Board, in pertinent part, remanded the two issues for additional development and adjudicative action.  When the case came back to the Board, it remanded the issues again because of problems VA had with the Veteran's address in attempting to complete the actions in the March 2008 remand (items were being returned as undeliverable).  It now appears that VA has the correct address for the Veteran and that the Veteran has received the letters from VA, as they have not been returned as undeliverable.  Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board sought an expert medical opinion from a VA medical professional.  See letter.  In December 2011, the Board received a response.  In the response, the VA physician noted there were no "cine angiograms" available for his review, which evidence would be helpful in his determining whether VA failed to exercise the degree of care that would have been expected of a reasonable healthcare provider.  See letter on pages 2 and 3.  (The examiner explained that cine angiograms are "movies of the coronary angiograms and stenting procedure."  Id. on page 2.)  Otherwise, the physician wrote that his opinion should be "taken with some degree of skepticism."  Id. on page 3.  The physician noted both that cine angiograms were "always recorded during coronary angiography and coronary intervention" and that "long-term storage of cine angiograms for up to 5 to 10 years after coronary procedures is considered standard of care."  See id. on pages 2 and 3 (emphasis omitted).  Because the physician has indicated that the cine angiograms are always recorded and that such angiograms can be kept for long periods of time and because they would assist the physician in responding to the Board's questions, the Board finds that a remand to attempt to obtain these angiograms must be made.  See also March 2012 Informal Hearing Presentation (where representative requests that the Board remand to obtain the cine angiograms).  

Additionally, in going through the file again, the Board notes that in September 2002, the Veteran reported he was "[o]n disability for back and knee problems."  See September 17, 2002, VA treatment record.  While the Veteran was not clear as to what he meant by being "[o]n disability," the Board finds there is a likelihood that the Veteran is or was in receipt of Social Security disability benefits for knee problems, which disability is possibly relevant to one of the issues on appeal (if the knee involved is the left knee).  There has been no attempt to obtain these records, and they are potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010); Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).

Since the claims are being remanded to obtain these additional records, the AMC should have the VA treatment records dated from December 2007 to the present associated with the claims file.  

As noted above, the Board remanded these claims for additional development and adjudicative action.  At the November 2007 hearing, the Veteran testified that he was receiving treatment for his heart by two private physicians.  See transcript on pages 12 and 19.  In February 2011, VA wrote to the Veteran, asking him to give VA permission to obtain medical records from private providers who have treated him for the disabilities for which he was seeking service connection.  The Veteran did not respond.  In March 2011, VA called the Veteran to express to him that the AMC needed the names and addresses of the doctors who had treated him for the heart and left leg conditions.  It documented that it also encouraged the Veteran's wife to assist the Veteran in providing this information.  See March 28, 2011, report of "Contact with Claimant."  The AMC then wrote a letter to the Veteran on that same day, wherein it described the phone call exchange and told him, "If we work together, we can gather the medical evidence needed to forward your case to a Rating Specialist for a rating decision."  See letter on page 1.  The record shows that both the February 2011 and March 2011 letters were sent to the Veteran's current address and were not returned as undeliverable.  Thus, he is presumed to have received the letters.  Ashley, 2 Vet. App. at 308-309.

The Board had requested that VA provide the Veteran with an examination in connection with his claim for service connection for a left leg disorder.  The evidence shows that the Veteran was scheduled for an examination and called VA to say he would not appear for the examination.  See July 2011 supplemental statement of the case on page 14.  

The Veteran is informed that the United States Court of Appeals for Veterans Claims has stated that a claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (it is the responsibility of veterans to cooperate with VA); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the cine angiograms from the September 18, 2002, and September 20, 2002, cardiac surgical procedures at the Birmingham, Alabama, VA Medical Center.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the relevant VA medical records pertaining to treatment for the Veteran from December 2007 to the present at the Birmingham, Alabama, VA Medical Center.  If there are no additional VA records, ensure that documentation to this effect is associated with the claims folder.

3.  The AMC should request all documents pertaining to the application of disability benefits from SSA, including (i) a copy of the decision awarding benefits and any re-adjudications, (ii) a copy of the application the Veteran completed, and (iii) copies of the medical records upon which the SSA based its decision(s).  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and then re-adjudicate the issues of entitlement to (i) service connection for a chronic left leg disorder and (ii) compensation under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease with coronary artery bypass graft residuals.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

